  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BRENT JACOBY,                   )
                                )
     Plaintiff,                 )
                                )       CIVIL ACTION NO.
     v.                         )         2:15cv382-MHT
                                )              (WO)
WARDEN KARLA JONES,             )
et al.,                         )
                                )
     Defendants.                )

                            ORDER

    It    is   ORDERED   that   the   plaintiff’s   motion   to

reconsider (doc. no. 88) is denied.

    DONE, this the 4th day of September, 2019.

                            /s/ Myron H. Thompson____
                         UNITED STATES DISTRICT JUDGE
